[wtm10q63019ex10001.jpg]
EXECUTION VERSION THIRD AMENDMENT dated as of June 28, 2019 (this “Amendment”),
among NSM INSURANCE GROUP, LLC, a Delaware limited liability company (the
“Borrower”), NSM INSURANCE HOLDCO, LLC, a Delaware limited liability company
(“Holdings”), the other LOAN PARTIES party hereto, ARES CAPITAL CORPORATION, a
Maryland corporation (“Ares”), as administrative agent (in such capacity, the
“Administrative Agent”), and the LENDERS party hereto. WHEREAS, reference is
made to the Credit Agreement, dated as of May 11, 2018, as amended by the First
Amendment, dated as of December 3, 2018, and the Second Amendment, dated as of
April 1, 2019 (the “Existing Credit Agreement”), among the Borrower, Holdings,
the Lenders party thereto (the “Existing Lenders”), the L/C Issuers party
thereto and the Administrative Agent; WHEREAS, in connection with the purchase
of the AIG Renewal Rights pursuant to the Renewal Rights Agreement (the “AIG
Renewal Rights Acquisition”), the Borrower has requested that, on the Third
Amendment Effective Date (as defined below), (a) the Lenders party hereto and
set forth on Schedule I hereto (collectively, the “Incremental Term Loan
Lenders”) provide to the Borrower Incremental Term Loan Commitments in an
aggregate amount equal to $22,500,000 (such Incremental Term Loan Commitments,
the “Incremental Term Loan Commitments”) to make Incremental Term Loans
thereunder (such Incremental Term Loans, the “Incremental Term Loans”), the
proceeds of which shall be used to finance a portion of the consideration
payable for the AIG Renewal Rights Acquisition and to pay fees and expenses in
connection with the AIG Renewal Rights Acquisition and this Amendment (the
incurrence of the Incremental Term Loans, the consummation of the AIG Renewal
Rights Acquisition and such payment of fees and expenses is collectively
referred to as the “Third Amendment Transactions”), and (b) the Administrative
Agent and the Required Lenders agree to amend the Existing Credit Agreement as
set forth in this Amendment (the Existing Credit Agreement, as amended hereby,
the “Amended Credit Agreement”; the Existing Credit Agreement and the Amended
Credit Agreement are collectively referred to as the “Credit Agreement”);
WHEREAS, each Incremental Term Loan Lender is willing to extend an Incremental
Term Loan Commitment and make an Incremental Term Loan in the principal amount
set forth opposite its name on Schedule I hereto, and the Administrative Agent
and the Existing Lenders party hereto, constituting the Required Lenders, are
willing to agree to the proposed amendments set forth herein, in each case on
the terms and subject to the conditions set forth herein; and WHEREAS,
capitalized terms used and not defined herein shall have such meanings ascribed
thereto in the Existing Credit Agreement or the Amended Credit Agreement, as the
context implies. NOW, THEREFORE, the parties hereto agree as follows: SECTION 1.
Incremental Term Loans. (a) Subject to the terms and conditions set forth
herein, each Incremental Term Loan Lender agrees, severally and not jointly, to
make Incremental Term Loans in Dollars to the Borrower on the Third Amendment
Effective Date in a principal amount equal to the amount set forth opposite the
name of such Incremental Term Loan Lender on Schedule I hereto. Amounts paid or
prepaid in respect of the Incremental Term Loans may not be reborrowed.
[[5207641]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10002.jpg]
(b) The terms of the Incremental Term Loans shall be as set forth in the Amended
Credit Agreement. Notwithstanding anything to the contrary in the Credit
Agreement, the Incremental Term Loans shall initially be Eurodollar Rate Loans
that have an Interest Period equal to the remaining duration of the Interest
Period then applicable to the Term Loans outstanding on the Third Amendment
Effective Date, and thereafter may be converted or continued as set forth in
Section 2.10 of the Amended Credit Agreement. (c) On the Third Amendment
Effective Date, each Lender shall, promptly after the satisfaction of the
conditions set forth in Section 3 hereof, make available to the Administrative
Agent at its address referred to in Section 11.11 of the Amended Credit
Agreement, in immediately available funds, such Lender’s Pro Rata Share of the
Borrowing of the Incremental Term Loans requested in the Borrowing Notice
referred to in Section 3(f), and upon receipt thereof the Administrative Agent
shall make the same available, in immediately available funds, to the Borrower.
The parties hereto agree that the provisions of Sections 2.2(a), 2.2(b) and 3.2
of the Credit Agreement and, to the extent not consistent with this Amendment,
the provisions of Section 2.19 of the Credit Agreement shall not apply to the
making of the Incremental Term Loans. (d) The Incremental Term Loan Commitments
shall automatically terminate on the earlier of (i) the making of the
Incremental Term Loans on the Third Amendment Effective Date and (ii) 5:00 p.m.,
New York City time, on June 28, 2019. (e) Pursuant to Section 2.19 of the Credit
Agreement and the definition of “Term Loans” in the Credit Agreement, the
Incremental Term Loans shall be Term Loans for all purposes under the Credit
Agreement and each other Loan Document. Without limiting the generality of the
foregoing, (i) the Incremental Term Loans (A) shall constitute Obligations and
have all of the benefits thereof and (B) shall be secured by the Liens granted
to the Administrative Agent for the benefit of the Secured Parties under the
Credit Agreement or any other Loan Document, and (ii) each Incremental Term Loan
Lender shall have all of the rights, remedies, privileges and protections
applicable to the Lenders under the Credit Agreement and the other Loan
Documents. For the avoidance of doubt, the Incremental Term Loans are being
incurred in reliance on clause (c) of the definition of “Incremental Cap” under
the Amended Credit Agreement. SECTION 2. Amendments to Existing Credit
Agreement. Effective on the Third Amendment Effective Date, the Existing Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the double-
underlined text (indicated textually in the same manner as the following
example: single-underlined text) as set forth in the blackline changed pages
attached as Exhibit A hereto. SECTION 3. Conditions to Effectiveness. This
Amendment shall become effective on the first date (the “Third Amendment
Effective Date”) on which the following conditions are satisfied: (a) Amendment.
The Administrative Agent shall have received from Holdings, the Borrower, each
other Loan Party, each Incremental Term Lender and the Existing Lenders
representing the Required Lenders either (i) a counterpart of this Amendment
signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile transmission) that such
party has signed a counterpart of this Amendment. (b) Fees and Expenses. All
reasonable and reasonably documented out-of-pocket costs and expenses payable to
the Lenders under the Loan Documents and the fees payable on the Third Amendment
Effective Date under that certain Fee Letter dated June 28, 2019, between the
Borrower and Ares, shall have been (or shall be substantially concurrently with
the making of the Incremental Term 2 [[5207641]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10003.jpg]
Loans hereunder) paid to the extent then due; provided that, with respect to
such costs and expenses, an invoice shall have been provided to the Borrower at
least one Business Day prior to the Third Amendment Effective Date. (c)
Secretary’s Certificates and Good Standing Certificates. The Administrative
Agent shall (A) have received (i) a certificate of each Loan Party, each dated
the Third Amendment Effective Date and executed by a secretary, assistant
secretary or other Responsible Officer thereof, which shall certify that (1)
attached thereto is a true and complete copy of the certificate or articles of
incorporation, formation or organization (or equivalent) of such Loan Party
certified by the relevant authority of its jurisdiction of organization, (2) the
certificate or articles of incorporation, formation or organization (or
equivalent) of such Loan Party attached thereto have not been amended (except as
attached thereto) since the date reflected thereon, (3) attached thereto is a
true and correct copy of the by- laws or operating, management, partnership or
similar agreement of such Loan Party, together with all amendments thereto as of
the Third Amendment Effective Date, and such by-laws or operating, management,
partnership or similar agreement are in full force and effect as of the Third
Amendment Effective Date and (4) attached thereto is a true and complete copy of
the resolutions or written consent, as applicable, of its board of directors,
board of managers, sole member or other applicable governing body authorizing
the execution and delivery of this Amendment, which resolutions or consent have
not been modified, rescinded or amended (other than as attached thereto) and are
in full force and effect, and (B) identify by name and title and bear the
signatures of the officers, managers, or directors or authorized signatories of
such Loan Party authorized to sign this Amendment and (ii) a good standing (or
equivalent) certificate as of a recent date for each Loan Party from the
relevant authority of its jurisdiction of organization (to the extent applicable
in such jurisdiction). (d) Opinion of Counsel to Loan Parties. The
Administrative Agent shall have received customary legal opinions, dated the
Third Amendment Effective Date, of Cravath, Swaine & Moore LLP, in its capacity
as special New York counsel for the Loan Parties and Richards, Layton & Finger,
PA, in its capacity as special Delaware counsel for the Loan Parties. (e) AIG
Renewal Rights Acquisition/Equity Contribution. The AIG Renewal Rights
Acquisition shall have been (or substantially concurrently with the making of
the Incremental Term Loans hereunder will be) consummated on the terms and
conditions set forth in the Renewal Rights Agreement. Parent and certain
management investors shall have made (or substantially concurrently with the
borrowing of the Incremental Term Loans hereunder will make) a contribution of
cash equity to Holdings in an aggregate amount not less than $60,000,000. (f)
Notice of Borrowing. The Administrative Agent shall have received, not later
than 1:00 p.m. (New York time) on the third Business Day prior to the Third
Amendment Effective Date, an executed Notice of Borrowing, provided that such
Notice of Borrowing (i) may be conditioned on the consummation of the AIG
Renewal Rights Acquisition on the date specified therein as the date of
borrowing of the Incremental Term Loans, (ii) shall be consistent with the
second sentence of Section 2(b) hereof and (iii) shall not require any
representations or warranties to be set forth therein. (g) Officer’s
Certificate. The Administrative Agent shall have received an executed
certificate of a Responsible Officer of the Borrower, dated the Third Amendment
Effective Date, to the effect that (i) the conditions precedent in paragraph (e)
of this Section 3 shall have been satisfied, (ii) the representations and
warranties set forth in Section 4 hereof are true and correct and (iii) the
Consolidated Total Leverage Ratio as of March 31, 2019, calculated on a Pro
Forma Basis after giving effect to the Third Amendment Transactions (including
the effectiveness of the amendments contemplated by Section 2 hereof), does not
exceed 4.10:1.00. 3 [[5207641]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10004.jpg]
(h) Solvency. The Administrative Agent shall have received a solvency
certificate in the form of Exhibit J to the Existing Credit Agreement from the
chief financial officer (or other officer with equivalent duties) of the
Borrower, dated as of the Third Amendment Effective Date. (i) KYC. To the extent
requested by the Administrative Agent not less than ten (10) days prior to the
Third Amendment Effective Date, the Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act. SECTION 4. Representations and
Warranties. The Borrower, on behalf of itself and the other Loan Parties,
represents and warrants to the Administrative Agent and each Lender party hereto
that (a) after giving effect to this Amendment and the Third Amendment
Transactions, the Specified Representations in the Amended Credit Agreement are
true and correct in all material respects as of the Third Amendment Effective
Date or, to the extent that any such representation and warranty specifically
refers to a given date or period, it is true and correct in all material
respects as of such date or for such period, provided that, for purposes of this
clause (a), the reference in Section 4.6 of the Amended Credit Agreement to the
“Related Transactions” shall be deemed, mutatis mutandis, to refer to the Third
Amendment Transactions, and (b) after giving effect to this Amendment and the
Third Amendment Transactions, no Default or Event of Default has occurred and is
continuing as of the Third Amendment Effective Date. SECTION 5. Reaffirmation.
Each of the Loan Parties, as debtor, grantor, pledgor, guarantor, assignor, or
in other any other similar capacity in which such Loan Party grants liens or
security interests in its property or otherwise acts as accommodation party or
guarantor, as the case may be, hereby (a) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Loan Documents to which it is a party (after giving effect hereto) and (b) to
the extent such Loan Party granted liens on or security interests in any of its
property pursuant to any such Loan Document as security, for or otherwise
guaranteed, the Obligations under or with respect to the Loan Documents,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations as amended hereby. Each of the Loan Parties hereby
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed. Except as expressly set forth herein, the
execution of this Amendment shall not operate as a waiver of any right, power or
remedy of the Administrative Agent or the Lenders, constitute a waiver of any
provision of any of the Loan Documents or serve to effect a novation of the
Obligations. SECTION 6. Miscellaneous. (a) This Amendment may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Amendment by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof. (b) The illegality or
unenforceability of any provision of this Amendment or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Amendment or any
instrument or agreement required hereunder. 4 [[5207641]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10005.jpg]
(c) The captions and headings of this Amendment are for convenience of reference
only and shall not affect the interpretation of this Amendment. (d) Except as
expressly provided by this Amendment, all of the terms and provisions of the
Credit Agreement and the other Loan Documents remain in full force and effect.
The amendments contained herein shall not be construed as a waiver or amendment
of any other provision of the Credit Agreement or the other Loan Documents or
for any purpose except as expressly set forth herein or a consent to any further
or future action on the part of any Loan Party that would require the waiver or
consent of the Lenders. (e) This Amendment constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, among the
parties or any of them with respect to the subject matter hereof. (f) This
Amendment shall be deemed to be a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents. On and after the date hereof, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended by this Amendment. (g) This
Amendment and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York. [Signature Pages Follow] 5 [[5207641]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10006.jpg]
1N WITNESS WHEREOF, the patties hereto have caused this Amendment to be executed
bytheirrespective officers thereunto duly authorized, as of the date first above
written. :,Mi~Hornco,~ . ~~McKernan Title: President NSMINSURANCE GROUP, LLC, as
the Borrower By: - ------ -----­ Name: William McKernan Title: President
AMERICAN COLLECTORS INSURANCE LLC, as a Guarantor By: ~--------- Name: William
McKernan Title: President CARE PROVIDERS INSURANCE SERVICES, LLC, as a Guarantor
By: ~l,_-::-~ ~ -- Name: William McKernan Title: President CLEVERLAND
HOLDINGSLLC. as a Guarantor By: --------6"--·~----·-- --·- ___,_ -------~-~-
Niune: Chris Hngesfeld Title: Pre.~ident [Third Amendment Signature Page]
[[5207641]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10007.jpg]
EMBRACE PET INSURANC:£ AGENCY, LLC, as a Guarantor By: By: EMBRACE PET
MANAGEMENT, LLC, as a .:,,.,,· Guarantol' By: [Third Amendment Signature Page}
[[5207641]J



--------------------------------------------------------------------------------



 
[wtm10q63019ex10008.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63019ex10009.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63019ex10010.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63019ex10011.jpg]




--------------------------------------------------------------------------------



 
[wtm10q63019ex10012.jpg]
SCHEDULE I Incremental Term Loan Commitments Incremental Term Lender Incremental
Term Loan Commitment ARES CAPITAL CORPORATION $5,578,717.51 AC AMERICAN FIXED
INCOME IV, L.P. $5,494,777.22 AO MIDDLE MARKET CREDIT L.P. $4,858,867.90 FEDERAL
INSURANCE COMPANY $1,043,712.55 ARES ND CSF HOLDINGS LLC $1,034,544.16 BOWHEAD
IMC LP $939,094.61 ARES CENTRE STREET PARTNERSHIP, L.P. $893,647.26 AN CREDIT
STRATEGIES FUND, L.P. $871,579.63 ADF I HOLDINGS LLC $823,165.11 GREAT AMERICAN
LIFE INSURANCE $581,092.73 COMPANY GREAT AMERICAN INSURANCE COMPANY $193,697.58
ARES CREDIT STRATEGIES INSURANCE DEDICATED FUND SERIES INTERESTS OF $187,103.74
SALI MULTI-SERIES FUND, L.P. TOTAL $22,500,000.00 [[5207641]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10013.jpg]
EXHIBIT A AMENDMENTS TO CREDIT AGREEMENT [Attached] [[5207641]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10014.jpg]
CREDIT AGREEMENT Dated as of May 11, 2018, among NSM INSURANCE GROUP, LLC, as
the Borrower, NSM INSURANCE HOLDCO, LLC, as Holdings, ARES CAPITAL CORPORATION,
as Administrative Agent, and THE LENDERS AND L/C ISSUERS PARTY HERETO FROM TIME
TO TIME ♦ ♦ ♦ ARES CAPITAL MANAGEMENT LLC, as Sole Bookrunner and Sole Lead
Arranger and LAKE FOREST BANK & TRUST COMPANY, N.A., as Documentation Agent
[[5207813]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10015.jpg]
such Indebtedness or commitments in respect thereof, and shall not include
customary consent fees paid generally to consenting lenders. “Applicable Margin”
means (a) with respect to the Initial Term Loans, First Amendment Incremental
Term Loans, Second Amendment Incremental Term Loans, Third Amendment Incremental
Term Loans, Delayed-Draw Term Loans, Revolving Loans and Swingline Loans, (i)
from the Closing Date until the third Business Day following the date of the
delivery of the financial statements pursuant to Section 6.1(b) for the Fiscal
Quarter ending June 30, 2018, 4.50% per annum in the case of Eurodollar Rate
Loans and 3.50% in the case of Base Rate Loans and (ii) thereafter, as set forth
in the table below, from and after the third Business Day after the date on
which the Administrative Agent shall have received the applicable financial
statements pursuant to Section 6.1(b) or 6.1(c) and the Compliance Certificate
pursuant to Section 6.1(d) calculating the Consolidated Total Leverage Ratio
with respect to the period of four consecutive Fiscal Quarters ended on the last
day of such Fiscal Quarter and (b) with respect to Loans of any other tranche,
the rate per annum specified in the Incremental Amendment, the
Extension/Modification Amendment or in any amendment with respect to Replacement
Loans, as the case may be, establishing Loans of such tranche. Applicable Margin
Consolidated Total for Eurodollar Rate Applicable Margin Pricing Level Leverage
Ratio Loans for Base Rate Loans I > 4.50:1.00 4.75% 3.75% II ≤ 4.50:1.00 4.50%
3.50% but > 3.50:1.00 III ≤ 3.50:1.00 4.25% 3.25% At any time the Borrower has
not submitted to the Administrative Agent the applicable financial statements as
and when required under Section 6.1(b) and 6.1(c) and the Compliance Certificate
as and when required under Section 6.1(d), the Applicable Margin shall be
determined based on the rates set forth in Pricing Level I. Within one Business
Day of receipt of the applicable information under Section 6.1(b), 6.1(c) and
6.1(d), the Administrative Agent shall give the Borrower and each Lender
facsimile or telephonic notice (confirmed in writing) of the Applicable Margin
in effect from such date. In the event that any financial statement or
Compliance Certificate delivered pursuant to Section 6.1(b), 6.1(c) or 6.1(d) is
determined to be inaccurate, and such inaccuracy, if corrected, would have led
to the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then, if
such determination of inaccuracy occurs prior to the repayment in full of the
Loans and termination of the Commitments, (x) the Borrower shall as promptly as
reasonably practicable following such determination deliver to the
Administrative Agent correct financial statements and the related Compliance
Certificate required by Section 6.1(b), 6.1(c) and 6.1(d) for such Applicable
Period, (y) the Applicable Margin for such Applicable Period shall be determined
as if the Consolidated Total Leverage Ratio were determined based on the amounts
set forth in such correct financial statements and certificate and (z) the
Borrower shall promptly (and in any event within ten Business Days) following
delivery of such corrected financial statements and certificate pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period. “Approved Fund” means,
with respect to any Lender, any Person (other than a natural Person) that (a) is
or will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (b) is advised or managed by (i) 3 [[5207813]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10016.jpg]
(g) the All-In Yield (and the components thereof) applicable to such
Indebtedness shall be determined by the Borrower and the holders of such
Indebtedness; provided that, with respect to such Indebtedness which is pari
passu with the Initial Term Loans in right of payment and with respect to
security, if the All-In Yield applicable to such Indebtedness shall exceed the
All-In Yield at such time on the Initial Term Loans by more than 0.50% (any such
excess, the “Yield Differential”) the then Applicable Margin then in effect for
the existing Initial Term Loans, First Amendment Incremental Term Loans, Second
Amendment Incremental Term Loans, Third Amendment Incremental Term Loans and
Delayed-Draw Term Loans, as applicable, shall automatically be increased by the
Yield Differential, effective upon the issuance or incurrence, as applicable, of
such Indebtedness; provided, further, that any increase in All-In Yield
applicable to any Initial Term Loan, First Amendment Incremental Term Loan,
Second Amendment Incremental Term Loan, Third Amendment Incremental Term Loan or
Delayed-Draw Term Loan, as applicable, due to the application or imposition of
an Base Rate or Eurodollar Rate “floor” on any such Indebtedness may, at the
election of the Borrower, be effected through an increase in Base Rate or
Eurodollar Rate “floor” applicable to such Initial Term Loans, First Amendment
Incremental Term Loans, Second Amendment Incremental Term Loans, Third Amendment
Incremental Term Loans or Delayed-Draw Term Loans; (h) except as otherwise
permitted herein, the terms of such Indebtedness (excluding, to the extent
applicable, pricing, interest rate margin, fees, discounts, rate floors and
optional prepayment or redemption terms, all of which shall be determined by the
Borrower), (x) are substantially identical to, or are not materially more
restrictive on the Borrower and its Restricted Subsidiaries (as determined by
the Borrower), when taken as a whole, than those applicable to the then-existing
Term Loans (except for covenants or other provisions applicable only to periods
after the Term Loan Maturity Date) or (y) otherwise reasonably acceptable to the
Administrative Agent; and (i) at the time of the incurrence of such
Indebtedness, except as provided in Section 1.3, no Event of Default shall
exist. “Incremental Facility” means any Incremental Term Loan Facility and any
Incremental Revolving Loan Facility. “Incremental Facility Closing Date” shall
have the meaning specified in Section 2.19(f). “Incremental Loans” means the
Incremental Revolving Loans and the Incremental Term Loans. “Incremental
Revolving Credit Commitment” shall have the meaning specified in Section
2.19(a). “Incremental Revolving Loan” means any Revolving Loan made by a
Revolving Credit Lender pursuant to its Incremental Revolving Credit Commitment.
“Incremental Term Loan” means any Term Loan made by a Term Loan Lender pursuant
to its Incremental Term Loan Commitment. “Incremental Term Loan Commitment”
shall have the meaning specified in Section 2.19(a). “Incremental Term Loan
Maturity Date” means the date that an Incremental Term Loan is originally
scheduled to mature. “Incremental Revolving Loan Facility” means any Incremental
Revolving Loans and the provisions herein related to such Incremental Revolving
Loans. 26 [[5207813]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10017.jpg]
fees and expenses incurred in connection with any strategic or new initiatives,
and other business optimization expenses, not exceeding (with respect to such
items reflected in Borrower’s Financial Statements after the Closing Date), when
combined with any add-backs pursuant to clauses (iii), (vii) and adjustments
pursuant to clause (2) below, 25% of LTM EBITDA in any four Fiscal Quarter
period (calculated prior to giving effect to any such add-backs), (xiii) fees
and expenses payable to Parent to the extent such payment is permitted under
Section 8.9(h) or (i), (xiv) all customary and reasonable deferred financing
costs written off and premiums paid or other expenses incurred directly in
connection with any early extinguishment of Indebtedness and any net gain (loss)
from any write-off or forgiveness of Indebtedness, (xv) costs or expenses
pursuant to any management equity plan, profits interest or stock option plan or
any other Stock-based management or Stock-based employee benefit plan or any
stock subscription, stockholders or partnership agreement, (xvi) any non-cash
rent expense, and (xvii) cash receipts (or any netting arrangements resulting in
reduced cash expenditures) not representing LTM EBITDA or Consolidated Net
Income of such Person in any period to the extent non-cash gains relating to
such income were deducted during the four Fiscal Quarter period immediately
preceding the date of such cash receipt in the calculation of LTM EBITDA of such
Person for any previous period and not added back; minus (c) the sum of, in each
case to the extent included in the calculation of such Consolidated Net Income
and without duplication, (i) any credit for United States federal income taxes
or other taxes measured by net income during such period, (ii) any gain from
extraordinary items during such period, (iii) any aggregate net gain from the
sale or other disposition of property (other than accounts receivable and
inventory) out of the ordinary course of business by such person during such
period, (iv) any other non-cash gain, including any reversal of a charge
referred to in clause (b)(vi) above by reason of a decrease in the value of any
stock or stock equivalent during such period, (v) any other cash payment during
such period in respect of expenditures, charges and losses that have been added
to LTM EBITDA of such Person pursuant to clause (b)(vi) above in any prior
period, and (vi) income during such period in connection with “earn-outs” and
other deferred payments in connection with Permitted Acquisitions, to the extent
required to be included in the calculation of Consolidated Net Income in
accordance with GAAP; all determined on a consolidated basis in accordance with
GAAP; provided that for purposes of calculating LTM EBITDA of the Borrower for
any period that includes any of the fiscal quarters ended March 31, 2018, June
30, 2018, September 30, 2018 and December 31, 2018, LTM EBITDA of Holdings for
such fiscal quarters shall be deemed to be $11,481,956, $14,372,450, $12,281,093
and $8,700,589, 33 [[5207813]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10018.jpg]
respectively (such amounts, the “Deemed LTM EBITDA Amounts”), in each case, as
may be subject to add-backs and adjustments as set forth in the following
paragraph. In addition, for purposes of calculating LTM EBITDA (except for the
calculation of Excess Cash Flow): (1) acquisitions that have been made by the
Borrower or any of its Restricted Subsidiaries, including through mergers or
consolidations, the acquisition of assets constituting a business unit, line of
business or division of another Person or a facility, or any Person or any of
its Restricted Subsidiaries acquired by the Borrower or any of its Restricted
Subsidiaries, and including any related financing transactions and including
increases in ownership of Restricted Subsidiaries, during the four Fiscal
Quarter reference period or subsequent to such reference period and on or prior
to the calculation date will be calculated on a Pro Forma Basis as if they had
occurred on the first day of the four Fiscal Quarter reference period (such pro
forma calculations shall be determined in good faith by the chief financial
officer (or other financial officer) of the Borrower and based on assumptions
believed by the Borrower to be reasonable at the time made, it being understood
that, in the case of any such acquisition comsummatedconsummated on or prior to
the Second Amendment Effective Date, the provisions of this clause (1) shall not
apply with respect to the fiscal quarters ended March 31, 2018, June 30, 2018,
September 30, 2018 and December 31, 2018); (2) LTM EBITDA shall be increased by
the amount of “run-rate” cost savings, operating expense reductions and
synergies (including revenue synergies related to acquisitions consummated in
the previous 12 months) projected by the Borrower in good faith to be realized
as a result of specified actions that have been taken (or for which substantial
steps have been taken) (calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of the four Fiscal Quarter reference period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions (such cost savings and synergies, “Specified
Transaction Adjustments”); provided that (A) such Specified Transaction
Adjustments are reasonably identifiable, quantifiable and factually supportable
in the good faith judgment of the Borrower, and (B) such cost savings, operating
expense reductions and synergies are expected to be realized no later than
twelve (12) months after the date on which such action has been taken; provided,
further that projected cost savings, operating expense reductions and synergies
to be included in LTM EBITDA in any four Fiscal Quarter period shall not exceed
(with respect to such items reflected in Borrower’s Financial Statements after
the Closing Date), when combined with any add-backs pursuant to clauses (iii),
(vii) and (xii) above, 25% of LTM EBITDA (calculated prior to giving effect to
any such projected cost savings, operating expense reductions and synergies);
(3) the net income (or loss) attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the calculation date, will be excluded
for the period of four Fiscal Quarters for which Financial Statements have been
delivered ending on or most recently prior to the calculation date; (4) if any
Indebtedness the incurrence of which is accounted for on a Pro Forma Basis bears
a floating rate of interest, the interest expense on such Indebtedness will be
calculated as if the rate in effect on the calculation date had been the
applicable rate for the entire period (taking into account any hedging
obligation applicable to such Indebtedness if such hedging obligation has a
remaining term as at the calculation date in excess of 12 months); (5) any
unrealized currency translation gains or losses in respect of Indebtedness of
any Person denominated in a currency other than the functional currency of such
Person and any unrealized 34 [[5207813]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10019.jpg]
Borrower shall have notified the Administrative Agent of the Borrower’s
determination not to make Permitted Reinvestments with such Net Cash Proceeds.
“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document. “Related Transactions” means,
collectively, the consummation of the Acquisition, the consummation of the
Equity Contribution, the consummation of the Leo Acquisition and the
Transactions. “Release” means any release, spill, emission, leaking, pumping,
pouring, emitting, emptying, escape, injection, deposit, disposal, discharge,
dispersal, dumping, leaching or migration of Hazardous Material into or through
the environment. “Remedial Action” means all actions required to (a) clean up,
remove, treat or in any other way address any Hazardous Material in the indoor
or outdoor environment, (b) prevent or minimize any Release so that a Hazardous
Material does not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment or (c) perform pre-remedial studies
and investigations and post-remedial monitoring and care with respect to any
Hazardous Material. “Renewal Rights Agreement” means the Renewal Rights,
Assignment and Amendment Agreement dated as of September 1, 2016 and amended as
of March 31, 2018, among the Borrower, Care Providers Insurance Services, LLC,
American Collectors Insurance, LLC, AIG, and National Union Fire Insurance
Company of Pittsburgh, PA. “Replacement Loans” has the meaning specified in
Section 11.1(d). “Repricing Transaction” means (a) any prepayment or repayment
of the Initial Term Loans, the First Amendment Incremental Term Loans, the
Second Amendment Incremental Term Loans, the Third Amendment Incremental Term
Loans or the Delayed-Draw Term Loans with the proceeds of, or any conversion of
the Initial Term Loans, the First Amendment Incremental Term Loans, the Second
Amendment Incremental Term Loans, the Third Amendment Incremental Term Loans or
the Delayed-Draw Term Loans into, any new or replacement tranche of term loans
(including any Replacement Loans) bearing interest at All-In Yield less than
All-In Yield applicable to the Initial Term Loans, the First Amendment
Incremental Term Loans, the Second Amendment Incremental Term Loans, the Third
Amendment Incremental Term Loans or the Delayed-Draw Term Loans (determined
consistent with generally accepted financial practice) and (b) any amendment to
the Term Loan Facility that directly or indirectly reduces the All-In Yield
applicable to the Initial Term Loans, the First Amendment Incremental Term
Loans, the Second Amendment Incremental Term Loans, the Third Amendment
Incremental Term Loans or the Delayed-Draw Term Loans; provided that the primary
purpose of such prepayment, repayment, conversion or amendment was to reduce the
All-In Yield applicable to the Initial Term Loans, the First Amendment
Incremental Term Loans, the Second Amendment Incremental Term Loans, the Third
Amendment Incremental Term Loans or the Delayed-Draw Term Loans; provided,
further, that in no event shall any prepayments, repayments, 42 [[5207813]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10020.jpg]
(or Affiliate or Approved Fund of any Lender) that agrees, with the reasonable
consent of the Administrative Agent (or, if there is no such successor
Administrative Agent, the Required Lenders) and the Borrower, to act as the
Swingline Lender hereunder. “Swingline Request” has the meaning specified in
Section 2.3(b). “Swingline Loan” has the meaning specified in Section 2.3(a).
“Tax Affiliate” means, Holdings, the Borrower and its Subsidiaries. “Tax
Returns” has the meaning specified in Section 4.8. “Taxes” has the meaning
specified in Section 2.17(a). “Term Creditor” means each Term Loan Lender, each
other holder of a Term Loan Obligation and, to the extent its claims arise in
connection with the Term Loan Facility, each other Indemnitee. “Term Loan
Commitment” means, with respect to each Term Loan Lender, its Initial Term Loan
Commitment, Delayed-Draw Term Loan Commitment, Incremental Term Loan Commitment
and Extended/Modified Term Commitment. “Term Loan Facility” means the Initial
Term Loan Facility, the Delayed-Draw Term Loan Facility, the Incremental Term
Loan Facility and the Extended/Modified Facility in respect of Extended/Modified
Term Loans. “Term Loan Lender” means each Lender that has a Term Loan Commitment
or that holds a Term Loan. “Term Loan Maturity Date” means May 11, 2024.
“Termination Date” means the means the first date on which (A) the Commitments
have expired or terminated, (B) all Loans, all L/C Reimbursement Obligations and
all other Obligations (including Obligations arising under Secured Hedging
Agreements) that the Administrative Agent has been notified in writing are then
due and payable by the holder of such Obligation have been paid and satisfied in
full and (C) cash collateral with respect to all contingent Obligations has been
deposited (or, in the case of any L/C Obligation, a back-up letter of credit has
been issued and delivered to the Administrative Agent, or in the case of
contingent Obligations arising under Secured Hedging Agreements, any other
arrangements satisfactory to the applicable Secured Hedging Counterparty shall
have been made) in amounts and on terms and conditions and with parties
satisfactory to the Administrative Agent (or, in the case of contingent
Obligations arising under Secured Hedging Agreements, satisfactory to the
applicable Secured Hedging Counterparty). “Term Loan Obligations” means all
Obligations arising (a) under or in respect of the Initial Term Loan Facility,
the Delayed-Draw Term Loan Facility, the Incremental Term Loan Facility and the
Extended/Modified Facility in respect of Extended/Modified Term Loans, and (b)
under any Secured Hedging Agreement that are not Revolving Credit Obligations.
“Term Loans” means the Initial Term Loans, the Delayed-Draw Term Loans, the
Incremental Term Loans (including the First Amendment Incremental Term Loans
and, the Second Amendment Incremental Term Loans and the Third Amendment
Incremental Term Loans) and the Extended/Modified Term Loans. 48 [[5207813]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10021.jpg]
“Third Amendment” means the Third Amendment dated as of June 28, 2019, to this
Agreement, among Holdings, the Borrower, the other Loan Parties party thereto,
the Administrative Agent and the Lenders party thereto. “Third Amendment
Effective Date” means June 28, 2019. “Third Amendment Incremental Term Loans”
means the Incremental Term Loans provided pursuant to the Third Amendment.
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise. “Trademarks” means all rights,
title and interests (and all related IP Ancillary Rights) arising under any
Requirement of Law in trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers and, in each case, all goodwill
associated therewith, all registrations and recordations thereof and all
applications in connection therewith. “Trade Secrets” means all right, title and
interest (and all related IP Ancillary Rights) arising under any Requirement of
Law in trade secrets. “Trailing EBITDA” means, as of any date of determination,
LTM EBITDA of the Borrower and its Restricted Subsidiaries for the four
consecutive Fiscal Quarters most recently ended prior to such date for which
financial statements and corresponding Compliance Certificates have been
delivered (or were required to have been delivered) pursuant to Section 6.1(b)
or 6.1(c) (or, in the case of a determination date that occurs prior to the
first such delivery pursuant to such Section, for the four consecutive fiscal
quarters ended as of March 31, 2018). “Transaction Expenses” means any fees or
expenses incurred or paid by Holdings or any of its Subsidiaries in connection
with the Related Transactions, this Agreement and the other Loan Documents and
the transactions contemplated hereby and thereby. “Transactions” means,
collectively, (a) the Refinancing, (b) the funding of the Initial Term Loans on
the Closing Date, (c) the funding of the Initial Revolving Borrowing on the
Closing Date, (d) the consummation of any other transactions in connection with
the foregoing and (e) the payment of the fees and expenses incurred in
connection with any of the foregoing. “Transfer” has the meaning specified in
Section 11.2(b). “Treasury Capital Stock” has the meaning specified in Section
8.5(k). “UCC” means the Uniform Commercial Code of any applicable jurisdiction
and, if the applicable jurisdiction shall not have any Uniform Commercial Code,
the Uniform Commercial Code as in effect in the State of New York. “United
States” means the United States of America. “Unused Commitment Fee” has the
meaning specified in Section 2.11(a). 49 [[5207813]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10022.jpg]
to 0.25% of the original principal amount of the First Amendment Incremental
Term Loans outstanding on the First Amendment Effective Date; provided, however,
that the final installment shall be due and payable on the Term Loan Maturity
Date, if not sooner paid in full, and shall be in an amount equal to the entire
remaining unpaid principal balance of the First Amendment Incremental Term
Loans. (e) The Borrower promises to repay the Second Amendment Incremental Term
Loans on the Term Loan Maturity Date and, after giving effect to any prepayments
applied thereto under Section 2.7 or 2.12, shall also repay the principal amount
of the Second Amendment Incremental Term Loans in consecutive quarterly
installments on the last day of March, June, September and December of each
year, commencing on September 30, 2019, each of such quarterly installments to
be in an amount equal to 0.25% of the original principal amount of the Second
Amendment Incremental Term Loans outstanding on the Second Amendment Effective
Date; provided, however, that the final installment shall be due and payable on
the Term Loan Maturity Date, if not sooner paid in full, and shall be in an
amount equal to the entire remaining unpaid principal balance of the Second
Amendment Incremental Term Loans. (f) The Borrower promises to repay the Third
Amendment Incremental Term Loans on the Term Loan Maturity Date and, after
giving effect to any prepayments applied thereto under Section 2.7 or 2.12,
shall also repay the principal amount of the Third Amendment Incremental Term
Loans in consecutive quarterly installments on the last day of March, June,
September and December of each year, commencing on December 31, 2019, each of
such quarterly installments to be in an amount equal to 0.25% of the original
principal amount of the Third Amendment Incremental Term Loans outstanding on
the Third Amendment Effective Date; provided, however, that the final
installment shall be due and payable on the Term Loan Maturity Date, if not
sooner paid in full, and shall be in an amount equal to the entire remaining
unpaid principal balance of the Third Amendment Incremental Term Loans. Section
2.7 Optional Prepayments. The Borrower may prepay the outstanding principal
amount of any Loan in whole or in part at any time without premium or penalty,
in each case together with (except in the case of partial prepayments of the
Revolving Loan without a permanent reduction of the Revolving Credit Commitment)
(a) any accrued interest that may be owing pursuant to Section 2.9,2.9 and (b)
any breakage costs that may be owing pursuant to Section 2.16(a) after giving
effect to such prepayment and (c) with respect to the Initial Term Loans, First
Amendment Incremental Term Loans, Second Amendment Incremental Term Loans or
Delayed-Draw Term Loans only, the premium set forth in Section 2.11(e);
provided, however, that each partial prepayment that is not of the entire
outstanding amount under any Facility shall be in an aggregate amount that is an
integral multiple of $100,000. Section 2.8 Mandatory Prepayments. (a) Excess
Cash Flow. The Borrower shall pay or cause to be paid to the Administrative
Agent, within 5 Business Days after the last date Financial Statements can be
delivered pursuant to Section 6.1(c) for any Fiscal Year (the “ECF Payment
Date”), beginning with the Fiscal Year ending December 31, 2019, an amount equal
to 50% of Excess Cash Flow for such Fiscal Year; provided, however, that in the
event that the Consolidated Total Leverage Ratio of the Group Members in effect
as of the last day of such Fiscal Year is equal to or less than 3.50:1.00, but
greater than 3.00:1.00, such percentage shall be reduced to 25%; provided,
further, that in the event that the Consolidated Total Leverage Ratio of the
Group Members in effect as of the last day of such Fiscal Year is equal to or
less than 3.00:1.00, such percentage shall be reduced to 0%; provided, further,
that (x) voluntary prepayments of the Term Loans, Replacement Loans or
Incremental Equivalent Debt that is secured on a pari passu basis with the
Initial Term Loans made during such Fiscal Year or prior to the ECF Payment Date
(calculated on a Dollar Equivalent basis and without duplication of any amounts
deducted in the calculation of Excess Cash Flow in any prior Fiscal Year), (y)
voluntary prepayments of 61 [[5207813]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10023.jpg]
than would otherwise be permitted by this Agreement), each prepayment of Term
Loans pursuant to this Section 2.8 shall be applied ratably to the Initial Term
Loans, Delayed-Draw Term Loans, First Amendment Incremental Term Loans and,
Second Amendment Incremental Term Loans and Third Amendment Incremental Term
Loans then outstanding and each tranche of Term Loans then outstanding that is
pari passu in right of payment and with respect to security with the Obligations
that are secured on a first lien basis. Section 2.9 Interest. (a) Rate. All
Loans and the outstanding amount of all other Obligations (other than pursuant
to Secured Hedging Agreements) shall bear interest, in the case of Loans, on the
unpaid principal amount thereof from the date such Loans are made and, in the
case of such other Obligations, from the date such other Obligations are due and
payable until, in all cases, paid in full, except as otherwise provided in
clause (c) below, as follows: (i) in the case of Base Rate Loans, at a rate per
annum equal to the sum of the Base Rate and the Applicable Margin, each as in
effect from time to time, (ii) in the case of Eurodollar Rate Loans, at a rate
per annum equal to the sum of the Eurodollar Rate and the Applicable Margin,
each as in effect for the applicable Interest Period, and (iii) in the case of
other Obligations, at a rate per annum equal to the sum of the Base Rate and the
Applicable Margin for Revolving Loans that are Base Rate Loans, each as in
effect from time to time. (b) Payments. Interest accrued shall be payable in
arrears (i) if accrued on the principal amount of any Loan, (A) at maturity
(whether by acceleration or otherwise), (B) if such Loan is a Term Loan, upon
the payment or prepayment of the principal amount on which such interest has
accrued and (C)(1) if such Loan is a Base Rate Loan (including a Swingline
Loan), on the last day of each calendar quarter commencing on the first such day
following the making of such Loan and (2) if such Loan is a Eurodollar Rate
Loan, on the last day of each Interest Period applicable to such Loan and, if
applicable, on each date during such Interest Period occurring every 3 months
from the first day of such Interest Period, and (ii) if accrued on any other
Obligation, on demand from and after the time such Obligation is due and payable
(whether by acceleration or otherwise). (c) Default Interest. Notwithstanding
the rates of interest specified in clause (a) above or elsewhere in any Loan
Document, effective immediately upon (A) the occurrence of an Event of Default
under Section 9.1(a) or (d)(ii) or (B) the delivery of a notice by the Required
Lenders, or the Administrative Agent at the direction of the Required Lenders,
to the Borrower upon the occurrence and during the continuance of any other
Event of Default and, in each case, for as long as such Event of Default shall
be continuing, the principal balance of all Obligations (including any
Obligation that bears interest by reference to the rate applicable to any other
Obligation but excluding Obligations under Secured Hedging Agreements) shall
bear interest at the Default Rate; provided that no amount shall accrue pursuant
to this Section 2.9(c) on any amount payable to a Defaulting Lender so long as
such Lender is a Defaulting Lender. (d) Savings Clause. Anything herein to the
contrary notwithstanding, the obligations of the Borrower hereunder shall be
subject to the limitation that payments of interest shall not be required, for
any period for which interest is computed hereunder, to the extent (but only to
the extent) that contracting for or receiving such payment by the respective
Lender would be contrary to the provisions of any law applicable to such Lender
limiting the highest rate of interest which may be lawfully contracted for,
charged or received by such Lender, and in such event the Borrower shall pay
such Lender interest at the highest rate permitted by applicable law (“Maximum
Lawful Rate”); provided, however, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, the Borrower
shall continue to pay interest hereunder at the Maximum Lawful Rate until such
time as the total interest received by the Administrative Agent, on behalf of
Lenders, is equal to the total interest that would have been received had the
interest payable hereunder been (but for 65 [[5207813]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10024.jpg]
the prevailing rates, payable in arrears in each case (A) on the last day of
each calendar quarter and (B) on the Revolving Credit Termination Date and (iv)
to the Administrative Agent, for the benefit of such Letter of Credit Issue, a
fronting fee of 0.25% per annum multiplied by the face amount of each such
Letter of Credit (excluding any portion thereof that is attributable to
unreimbursed L/C Reimbursement Obligations) payable in arrears (A) on the last
day of each calendar quarter and (B) on the Revolving Credit Termination Date;
provided, however, that the fee payable under the foregoing clause (ii) shall be
increased by 2% per annum and shall be payable, in addition to being payable on
any date it is otherwise required to be paid hereunder, on demand effective
immediately upon (x) the occurrence of any Event of Default under Section 9.1(a)
or (d)(ii) or (y) the delivery of a notice by the Required Lenders, or the
Administrative Agent at the direction of the Required Lenders, to the Borrower
during the continuance of any other Event of Default and, in each case, for as
long as such Event of Default shall be continuing (it being agreed that any
delivery of any notice of election by the Administrative Agent or the Required
Lenders to impose the default rate of interest under Section 2.9(c)(B) shall be
deemed to be the delivery of a notice under this clause (y) to impose an
increase of the fee payable under this Section 2.11(b). (c) Delayed-Draw Fees.
The Borrower agrees to pay to the Administrative Agent for the benefit the
Delayed-Draw Term Loan Lenders according to their Pro Rata Shares for the period
beginning on the Closing Date and ending on the Delayed-Draw Expiration Date, a
commitment fee of 1.00% per annum of the average daily unused portion of the
Delayed-Draw Term Loan Commitment, (the “Delayed-Draw Commitment Fee”) payable
in arrears (A) on the last day of each calendar quarter and (B) on the
Delayed-Draw Expiration Date (d) Additional Fees. The Borrower shall pay to (i)
the Administrative Agent and its Related Persons, as applicable, their
respective reasonable and customary fees and expenses in connection with any
payments made pursuant to Section 2.16(a) (Breakage Costs) and (ii) the
Administrative Agent, for its own account, the administration fee described in
the Fee Letter, at the times and in the amounts set forth therein.1 (e)
Prepayment Premium. In the event that, prior to the date that is 12 months after
the Closing Date, the Borrower (i) prepays, repays, refinances, substitutes or
replaces any Initial Term Loans, First Amendment Incremental Term Loans, Second
Amendment Incremental Term Loans or Delayed-Draw Term Loans in connection with a
Repricing Transaction or (ii) in connection with any Repricing Transaction
referred to in clause (b) of the definition of such term, the Borrower causes
any Lender to assign its Term Loans pursuant to Section 2.18, the Borrower shall
pay to the Administrative Agent, for the ratable account of each of the
applicable Term Loan Lenders, (A) in the case of clause (i), a premium of 1.00%
of the aggregate principal amount of such Term Loans so prepaid, repaid,
refinanced, substituted or replaced and (B) in the case of clause (ii), a fee
equal to 1.00% of the aggregate principal amount of such Term Loans that are the
subject of such Repricing Transaction and that are required to be assigned by
any Term Loan Lender pursuant to Section 2.18(a)(v) as a result of, or in
connection with, such Term Loan Lender not agreeing or otherwise consenting to
any amendment referred to in clause (b) of the definition of Repricing
Transaction. All such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction. Section 2.12 Application of
Payments. (a) Application of Voluntary Prepayments. Unless otherwise provided in
this Section 2.12 or elsewhere in any Loan Document, all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower pursuant to Section 2.7 shall be applied to repay the Obligations the
Borrower designates; provided that all prepayments pursuant to this Section
2.12(a) that are to be applied to the Term Loans shall be applied pro 1 NTD:
Given the new agreement on the repricing transaction, those provisions to be set
forth in th e Fee Letter rather than the credit agreement. 67 [[5207813]]



--------------------------------------------------------------------------------



 
[wtm10q63019ex10025.jpg]
rata between the Initial Term Loans, the First Amendment Incremental Term Loans,
the Second Amendment Incremental Term Loans, the Third Amendment Incremental
Term Loans and the Delayed-Draw Term Loans (if any) based on the then
outstanding principal balances thereof. (b) Application of Mandatory
Prepayments. Subject to the provisions of clause (c) below with respect to the
application of payments after the exercise of remedies provided for in Section
9.2, any payment made by the Borrower to an Agent pursuant to Section 2.8 or any
other prepayment of the Obligations required to be applied in accordance with
this clause (b) shall be applied: (i) in the case of Sections 2.8(a), 2.8(b) and
2.8(c), first, to repay the next eight remaining installments of the Term Loans
in forward order of maturity and thereafter to repay ratably the remaining
installments of the Term Loans until paid in full, second, to repay the
outstanding principal balance of the Revolving Loans and Swingline Loans without
a corresponding permanent reduction in the Revolving Credit Commitments until
paid in full, and third, to provide cash collateral for the L/C Obligations to
the extent and in the manner provided in Section 9.3, and then, any excess shall
be retained by the Borrower; and (ii) in the case of Section 2.8(d), first, to
the repay the outstanding principal balance of the Swingline Loans until paid in
full, second, to repay the outstanding principal balance of the Revolving Loans
without a corresponding permanent reduction in the Revolving Credit Commitments
until paid in full and third, to provide cash collateral for the L/C Obligations
to the extent and in the manner provided in Section 9.3. All prepayments
pursuant to this Section 2.12(b) that are to be applied to the Term Loans shall
be applied pro rata between the Initial Term Loans, the First Amendment
Incremental Term Loans, the Second Amendment Incremental Term Loans, the Third
Amendment Incremental Term Loans and the Delayed-Draw Term Loans. (c)
Application of Payments. After the exercise of remedies provided for in Section
9.2 (or after the Loans have automatically become immediately due and payable as
set forth in the proviso to Section 9.2), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
first, to Obligations in respect of any cost or expense reimbursements or
indemnities then due to the Administrative Agent; second, to pay Obligations in
respect of any cost or expense reimbursements or indemnities then due to the
Lenders and the L/C Issuers; third, to payment of all accrued unpaid interest on
the Loans and fees owed to the Administrative Agent, the Lenders and L/C
Issuers; fourth, to payment of principal of the Loans and L/C Reimbursement
Obligations then due and payable until paid in full, and to provide cash
collateral for unmatured L/C Obligations to the extent described in Section 9.3
and to any Secured Hedging Agreement; fifth, to the ratable payment of all other
Obligations owing to the Lenders then due and payable; and sixth, any remainder
shall be for the account of and paid to the Borrower or to whomsoever shall be
lawfully entitled thereto. 68 [[5207813]]



--------------------------------------------------------------------------------



 